Case 1:20-cv-00302-JB-MU Document 27 Filed 04/27/21 Page 1 of 1            PageID #: 113




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 MORRIS JERMAIN THOMAS,                   :
     Plaintiff,                           :
                                          :
                                          :
 vs.                                      :               CIVIL ACTION 20-0302-JB-MU
                                          :
 WARDEN CYNTHIA STEWART,                  :
     Defendant.                           :
                                          :
                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issue raised, and there having been no objections filed, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of

this Court. It is ORDERED that summary judgment is DENIED.

       DONE and ORDERED this 26th day of April, 2021.

                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
